J-S31015-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA
                             Appellee

                        v.

    RAHEEM HALL

                             Appellant                  No. 437 EDA 2020


         Appeal from the Judgment of Sentence Entered March 12, 2018
             In the Court of Common Pleas of Philadelphia County
               Criminal Division at No.: CP-51-CR-0005522-2017


BEFORE: STABILE, KING, and PELLEGRINI,* JJ.

MEMORANDUM BY STABILE, J.:                          FILED JANUARY 18, 2022

        Appellant Raheem Hall appeals from the March 12, 2018 judgment of

sentence entered in the Court of Common Pleas of Philadelphia County (“trial

court”), following the nunc pro tunc reinstatement of his direct appeal rights.

After careful review, we affirm.

        The facts of this case are undisputed. Following a traffic stop, Appellant

was arrested and charged with multiple counts of violations of the Uniform

Firearms Act, providing false identification to law enforcement, driving with a

suspended license, and possession of a small amount of marijuana.1 Appellant

filed an omnibus pretrial motion, which sought to exclude all contraband

confiscated from him during the stop. On January 3, 2018, the trial court held
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1 18 Pa.C.S.A. §§ 6105, 6106, 6108, and 4914;75 Pa.C.S.A. § 1543; and 35
P.S. § 780-113(a)(31), respectively.
J-S31015-21



a hearing at which only the Commonwealth presented witness testimony. The

Commonwealth called to the stand Officer Timothy Stephan, whose testimony

the trial court summarized as follows:

           At or around 6:50 P.M. on June 12, 2017, Philadelphia Police
     Officer Timothy Stephan, an 11 (eleven) year veteran of the
     department with over 10,000 (ten thousand) vehicles stops in his
     experience was on patrol with his partner Philadelphia Police
     Officer Mooney. That evening, Appellant was seen operating a
     Ford Fusion with Pennsylvania license plate KDN 9971. There was
     also a passenger in the vehicle.

           During their patrol, while driving eastbound on Cumberland
     Street, they encountered the Appellant’s black car.            Officer
     Mooney ran the license plate through the DMV database, and it
     registered to a Pontiac. Right after, Appellant failed to signal while
     making a right hand turn on to 15th Street. The police officers
     pulled over Appellant. Officer Stephan approached the driver’s
     side of the car and immediately smelled the odor of fresh
     marijuana. Officer Stephan asked Appellant for his license,
     registration, and proof of insurance. Appellant told him that he
     did not have a license. Appellant then provided the name Rasool
     Hall and a birth date but was unable to provide any identification
     with that name, nor was he able to provide any documentation for
     the car, stating that he just purchased the vehicle with his wife.

           At this point, Officer Stephan asked Appellant to step out of
     the car and placed him in the back of their patrol unit. During this
     interaction, Officer Mooney was with the passenger. Officer
     Stephan returned to the car and noticed in the console where
     there would normally be air-conditioner knobs, was only a void.
     Upon shining his light into this voided space, he saw, in plain view,
     the back of a gun. When he reached into the car to recover the
     gun, he discovered a gray plastic bag from Family Dollar which
     contained six yellow tinted plastic jars of marijuana. Upon finding
     the gun and marijuana, Officer Stephan went to the rear of the
     patrol car where Appellant told him “That’s mine and so is the
     weed. Don’t lock the passenger up. He had nothing to do with
     it.” Appellant was unable to produce a license to carry. It was
     also determined that Appellant’s name was Raheem Hall, not
     Rasool, and that he had an outstanding warrant.


                                     -2-
J-S31015-21



Trial Court Opinion, 1/19/20, at 2-3 (record citations omitted).           As stated,

Appellant did not testify or present any evidence at the hearing. The trial

court denied the motion. On the same day, shortly after the hearing on the

suppression motion, Appellant elected2 to proceed to a stipulated non-jury

trial.   After hearing the parties’ arguments, the trial court found Appellant

guilty of all charges. N.T., Hearing, 1/3/18, at 86. On March 12, 2018, the

trial court sentenced Appellant to an aggregate sentence of 4 to 8 years’

incarceration.

         Appellant filed post-sentence motions on March 20, 2018, which were

deemed denied by operation of law on July 18, 2018. Appellant did not file a

direct appeal. On January 16, 2019, Appellant pro se filed a petition under

the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-46, asserting

ineffective assistance of counsel for failing to file a direct appeal and

requesting nunc pro tunc reinstatement of his direct appeal rights. The PCRA

court     appointed   counsel.       The       Commonwealth   did   not   oppose   the

reinstatement of Appellant’s appeal rights. On January 13, 2020, the PCRA

court granted Appellant’s petition, reinstating nunc pro tunc his direct appeal

rights. On January 23, 2020, Appellant filed a notice of appeal. Both Appellant

and the trial court complied with Pa.R.A.P. 1925.

         On appeal, Appellant argues only that the trial court erred and abused

its discretion “by denying Appellant’s [m]otion to [s]uppress and allow[ing] a
____________________________________________


2The trial court colloquied Appellant on the record regarding his decision to
waive his right to a jury trial. N.T., Hearing, 1/3/18, at 70-75.

                                           -3-
J-S31015-21



verdict to stand which was against the weight of the evidence and lacked

sufficient evidence[.]”3 Appellant’s Brief at 2.

       In reviewing appeals from an order denying suppression, our standard

of review is limited to determining

       whether [the trial court’s] factual findings are supported by the
       record and whether [its] legal conclusions drawn from those facts
       are correct. When reviewing the rulings of a [trial] court, the
       appellate court considers only the evidence of the prosecution and
       so much of the evidence for the defense as remains
       uncontradicted when read in the context of the record as a whole.
       When the record supports the findings of the [trial] court, we are
       bound by those facts and may reverse only if the legal conclusions
       drawn therefrom are in error.


____________________________________________


3 As the Commonwealth aptly points out, while he “makes a passing reference
to sufficiency and weight of the evidence, Appellant failed to brief those
claims” in the argument section of his brief. Commonwealth’s Brief at 4 n.1.
As a result, he abandoned any weight or sufficiency arguments—we cannot
meaningfully review them. See Pa.R.A.P. 2119(a) (stating that the argument
section of the parties’ briefs “shall be divided into as many parts as there are
questions to be argued; and shall have at the head of each part—in distinctive
type or in type distinctly displayed—the particular point treated therein,
followed by such discussion and citation of authorities as are deemed
pertinent.”); Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009),
(“[W]here an appellate brief fails to provide any discussion of a claim with
citation to relevant authority or fails to develop the issue in any other
meaningful fashion capable of review, that claim is waived.”) (citation
omitted), cert. denied, 562 U.S. 906 (2010); see also Commonwealth v.
Murchinson, 899 A.2d 1159, 1160 (Pa. Super. 2006) (deeming appellant’s
claims waived under Pa.R.A.P. 2119(a) because he did not develop meaningful
argument with specific references to relevant case law and to the record to
support his claims); Commonwealth v. Heilman, 867 A.2d 542, 546 (Pa.
Super. 2005) (recognizing that failure to provide “such discussion and citation
of authorities as are deemed pertinent” may result in waiver);
Commonwealth v. Cornelius, 856 A.2d 62, 77 (Pa. Super. 2004) (declining
to review appellant’s claim where there was limited explanation and
development of the argument).

                                           -4-
J-S31015-21



Commonwealth v. Griffin, 116 A.3d 1139, 1142 (Pa. Super. 2015). Our

scope of review is limited to the evidence presented at the suppression

hearing. In re interests of L.J., 79 A.3d 1073, 1088-89 (Pa. 2013).

       Distilled to its essence, Appellant argues only4 that the trial court abused

its discretion in denying his suppression motion because Officer Stephan’s

testimony, contrary to the trial court’s determination,5 was seemingly

incredible and inconsistent. In this regard, Appellant invites us to accept his

proffered version of the events. We decline the invitation. It is settled that

we may not substitute our judgment for that of the factfinder—whether a jury

or the trial court—because it is the province of the factfinder to assess the

credibility of the witnesses and evidence. See Commonwealth v. Luczki,

212 A.3d 530, 542 (Pa. Super. 2019) (citation omitted) (“[I]t is within the

suppression court’s sole province as factfinder to pass on the credibility of

witnesses and the weight to be given their testimony.”); Commonwealth v.

Johnson, 668 A.2d 97, 101 (Pa. 1995) (“an appellate court is barred from

substituting its judgment for that of the finder of fact.”); Commonwealth v.

Forbes, 867 A.2d 1268, 1273 (Pa. Super. 2005) (stating that “[t]he weight

of the evidence is exclusively for the finder of fact[,] who is free to believe all,

part, or none of the evidence and to determine the credibility of witnesses.

____________________________________________


4Appellant does not challenge the underlying traffic stop. See N.T., Hearing,
1/3/18, at 57, 69 (“[W]e’re not challenging the stop of this vehicle.”).
5 The trial court found Officer Stephan’s testimony to be credible. Id. at 69
(“The [c]ourt finds the officer’s testimony to be credible and consistent.”).

                                           -5-
J-S31015-21



An appellate court cannot substitute its judgment for that for the finder of

fact.”).   Because Appellant’s sole claim before us challenges only the trial

court’s weight and credibility determinations with respect to Officer Stephan’s

testimony, we conclude that Appellant is not entitled to relief.6 Accordingly,

the trial court did not err or abuse its discretion in denying Appellant’s

suppression motion.

       Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/18/2022




____________________________________________


6 To the extent Appellant relies on Arizona v. Hicks, 480 U.S. 321 (1987),
we agree with the Commonwealth that such reliance is waived.
Commonwealth’s Brief at 14. Appellant failed to raise Hicks—much less cite
it—at any point before the trial court. See 302(a) (“Issues not raised in the
lower court are waived and cannot be raised for the first time on appeal.”).

                                           -6-